Citation Nr: 0916269	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-19 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1951 to December 1953.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2004 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 2005, an 
informal conference was held before a Decision Review Officer 
(DRO) at the RO.  A report of the conference is associated 
with the Veteran's claims file.  In November 2007 and 
December 2008, the case was remanded for additional 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus was not noted in service and the preponderance of 
the evidence is against a finding that any current tinnitus 
is related to the Veteran's service or to any event therein.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A July 2004 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the Veteran of disability rating 
and effective date criteria.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination in August 2004.  Pursuant to the Board's December 
2008 remand instructions, the RO attempted to arrange for a 
new VA examination at the Dallas VA Medical Center (VAMC) in 
January 2009.  In January 2009, the Veteran indicated that he 
did not want to be examined at the Dallas VAMC, and 
incorporated by reference a letter he had sent previously in 
May 2008 in which he explained why he did not think he would 
receive a "fair and impartial decision" from the Dallas 
VAMC staff.  The Veteran's reasons for failing to report for 
his January 2009 VA examination are insufficient to establish 
good cause, and the claim will be determined based on the 
evidence of record.  See 38 C.F.R. § 3.655; see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (finding that the duty to 
assist is not a one-way street, and a veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development).

Accordingly, VA's duty to assist is met, and the Board will 
address the merits of the claim.  

B.	Factual Background

Service personnel records show that the Veteran served in the 
United States Air Force and Army.  He claims he was involved 
in training exercises using machine guns, rocket launchers, 
and automatic rifles without the benefit of ear protection.  
His STRs are silent for complaints, findings, treatment, or a 
diagnosis relating to tinnitus.  On December 1953 service 
separation examination, the ears were normal on clinical 
evaluation; spoken and whispered voice testing showed that 
the Veteran's hearing acuity was normal (15/15).

On November 1997 VA examination for bilateral hearing loss, 
the Veteran complained of tinnitus following noise exposure 
in service.

January 2003 to January 2008 VA outpatient treatment records 
are silent for any complaints, findings, treatment, or 
diagnosis related to tinnitus.

On August 2004 VA examination, the Veteran complained of 
constant, bilateral tinnitus which he described as barely 
noticeable but always present.  He indicated further that it 
disturbed him more as he aged.  Bilateral constant tinnitus, 
very mild in severity was diagnosed.  The examiner reviewed 
the Veteran's STRs and noted that they were silent for 
complaints of hearing loss or tinnitus; therefore, in his 
opinion, it was "less likely than not that [his] current . . 
. tinnitus [was] related to military noise exposure/acoustic 
trauma sustained in the early 1950s."

In support of his claim of service connection for bilateral 
hearing loss, the Veteran submitted a November 2005 letter 
and audiometry report from Dr. J.R.W.  The report noted the 
Veteran's complaints of continuous, bilateral tinnitus.  
Service connection for bilateral hearing loss was granted 
based upon the results of the audiometric study and Dr. 
J.R.W.'s opinion that the Veteran's bilateral hearing loss 
was the result of noise exposure in service.  Dr. J.R.W. did 
not give an opinion as to whether the Veteran's tinnitus was 
related to his service.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the Veteran has tinnitus as such 
disability is noted in postservice treatment records and on 
VA examination.  The record also suggests (and the RO has 
conceded by its granting of service connection for bilateral 
hearing loss) that the Veteran was exposed to noise trauma in 
service.  What he must still show to establish service 
connection for his tinnitus is that the current disability is 
related to his presumed noise exposure in service.  There is 
no competent evidence in the record that suggests there is 
such a nexus.

Significantly, the Veteran's STRs, including his December 
1953 service separation examination report, contain no 
mention of tinnitus.  Consequently, service connection for 
tinnitus on the basis that such disability became manifest in 
service and persisted is not warranted.

The earliest documentation of tinnitus of record is in the 
November 1997 VA examination report, almost 44 years after 
the Veteran's separation from service.  A lengthy time 
interval between service and the initial postservice clinical 
manifestation of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service).  

The record is also silent for any competent (medical) 
evidence that relates the Veteran's current tinnitus to his 
active duty service.  The only medical opinion in the record 
that specifically addresses this matter, the report of the 
August 2004 VA examination, is to the effect that the 
Veteran's tinnitus is not related to service (and 
specifically noise exposure therein), as his STRs were silent 
for complaints of hearing loss or tinnitus.  As this opinion 
was by a physician (who would be qualified to provide it), 
was based on a review of the record, and included an 
explanation of the rationale for the opinion, it has 
substantial probative value.  And because there is no 
competent evidence to the contrary, the opinion is 
persuasive.  

In support of his claim of service connection for bilateral 
hearing loss, the Veteran submitted a November 2005 
audiometry report which documented complaints of tinnitus.  
However, Dr. J.R.W. did not provide an opinion as to whether 
the Veteran's tinnitus was related to his service.  
Consequently, the report is not material to the matter at 
hand; the history of noise exposure noted therein is not in 
dispute.  

While the Veteran may be competent to testify as to the 
symptoms he experiences, including the presence of ringing in 
his ears (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), he 
is not competent to state whether his tinnitus is related to 
noise exposure in service.  The Veteran is a layperson and 
lacks the training to opine regarding medical etiology; this 
is a question that is medical in nature and not capable of 
resolution by lay observation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against a finding of a 
nexus between the Veteran's tinnitus and his service/noise 
trauma therein.  Consequently, the preponderance of the 
evidence is against the Veteran's claim.  In such a 
situation, the benefit of the doubt doctrine does not apply 
and the claim must be denied.


ORDER

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


